"-A




Order issued September 4/ , 2012




                                              In The
                               Tourt of Apprats
                         NMI!' Distrirt ofaexasatDallas
                                       No. 05-12-01270-CV


                            STEPHANIE ANN NOVICK, Appellant

                                                 V.

                               ANDREW A. SHERVIN, Appellee


                                            ORDER

       We GRANT appellant's motion for an extension of time to file a notice of appeal. The

notice of appeal filed in the trial court on September 14, 2012 is deemed timely for jurisdictional

purposes.